i          i      i                                                                  i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00254-CR

                                          Tyrone A. ROSS,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CR-12196
                               Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 12, 2010

DISMISSED

           Tyrone A. Ross pleaded nolo contendere to possession of a controlled substance, penalty

group 1, less than one gram, pursuant to a plea bargain agreement. As part of his plea bargain, Ross

signed a separate “Waiver of Appeal.” The trial court imposed sentence in accordance with the

agreement and signed a certificate stating that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX . R. APP . P. 25.2(a)(2). The clerk’s record, which includes the plea bargain
                                                                                       04-10-00254-CR



agreement and the trial court’s Rule 25.2(a)(2) certification, has been filed. See TEX . R. APP . P.

25.2(d). This court must dismiss an appeal “if a certification that shows the defendant has the right

of appeal has not been made part of the record.” Id.

       Ross’s appointed appellate counsel has filed written notice that counsel has reviewed the

record and concluded Ross does not have a right to appeal and the appeal should be dismissed. After

reviewing the record and counsel’s notice, we agree Ross does not have a right to appeal. See Dears

v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review

clerk’s record to determine whether trial court’s certification is accurate). We therefore dismiss this

appeal. TEX . R. APP . P. 25.2(d).

                                                                       PER CURIAM

Do not publish




                                                  -2-